Title: To George Washington from David Ross, 28 September 1757
From: Ross, David
To: Washington, George



Sir
Bladensbg [Md.] Septr 28 1757

I am favoured with yours of the 6th & delayed answering it, in expectation of hearing something from our Officers relating to the Survey of the Beef, but I have not yet received the least Syllable. you very well know the power of Officers in Garrison with regard to Condeming Provision and as I am only paid for the Provision as its delivered out to the Troops if they should think proper to refuse it I must bear the whole loss, however as my Brother is going to Fort Cumberland I shall know whether Captn Dagworthy has any objections and inform you what they are. You may be assured I shall make none that can be avoided, but if they should Continue in the same sentiments with regard to their Condemning the Beef, would it not remove all Cavil, for you to receive from me for what they have used, and as you have troops on the South branch it may be Conveyed to them, As they will be satisfyed of the Goodness of it, on the report of the Officers you sent to Inspect it, which its Probable ours will not, as it does not appear by the Copy of the return you sent to me that any of them were Consulted in Regard to it, and as its intended they should use it, they will think they are pretty much Interested.

They had no fresh provision when the Complaints were made about the badness of the Beefs they had I beleive even wrote to Coll Stanwix about it, and every letter from every Officer at Fort Frederick at that time was filld with Complaints about it, I have even some letters in my Possession from the Fort Major Mr Livinston to the same Purpose, wrote much about the time he was Informing you that they had not acted fairly in regard to the Condemnation of it, But I can write you in a more Satisfactory manner when I hear from them but in the mean time whatever has been used shall be paid whenever you please to order it tho. I could wish to have the whole affair settled at once that neither of us may have any further trouble about it. I am Sir, Your most Obedt hume Servt

David Ross

